

115 HR 6644 IH: Ensuring Scott Pruitt is Accountable Act of 2018
U.S. House of Representatives
2018-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6644IN THE HOUSE OF REPRESENTATIVESJuly 31, 2018Mr. Connolly introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Transportation and Infrastructure, Agriculture, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo suspend proposed rulemaking signed by former Administrator of the Environmental Protection
			 Agency Scott Pruitt, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Scott Pruitt is Accountable Act of 2018 or the EPA Act of 2018. 2.FindingsCongress finds that—
 (1)on August 28, 2017, the Office of Inspector General of the Environmental Protection Agency (referred to in this Act as the EPA OIG) announced that it would conduct an audit of Scott Pruitt, then-Administrator of the Environmental Protection Agency (referred to in this Act as the Agency), for—
 (A)the unprecedented and frequent travel expenses incurred by Mr. Pruitt for travel to his home State of Oklahoma; and
 (B)the reliance by Mr. Pruitt on first-class seats on commercial airplanes; (2)on December 6, 2017, the EPA OIG announced that it would review whether Mr. Pruitt or his staff violated Federal lobbying laws during a meeting in April 2017 with the National Mining Association, during which meeting it was reported that Mr. Pruitt advised the Association to encourage President Trump to withdraw from the Paris Climate Agreement;
 (3)on December 8, 2017, the EPA OIG opened a review into the manner in which the Agency decided to spend more than $25,000 to install a secure soundproof communications booth in the office of Mr. Pruitt;
 (4)on January 8, 2018, the EPA OIG began an audit on the exploitation of the Safe Drinking Water Act (42 U.S.C. 300f et seq.) by Mr. Pruitt to give pay raises to 2 top aides, even after the Trump administration refused the request for those pay raises;
 (5)on April 17, 2018, the EPA OIG opened an investigation into the use of a security detail by Mr. Pruitt during personal trips to Disneyland and the Rose Bowl;
 (6)on April 19, 2018, the EPA OIG confirmed a probe into a request from Mr. Pruitt for around-the-clock security protection;
 (7)on April 25, 2018, the EPA OIG agreed to examine the use by Mr. Pruitt of Agency staff for personal errands, including—
 (A)inquiring about purchasing a used mattress from the Trump International Hotel; (B)locating a particular lotion from the Ritz-Carlton Hotels; and
 (C)seeking a Chick-fil-A franchise for his wife; (8)on April 27, 2018, the EPA OIG opened a review into the rental by Mr. Pruitt of a bedroom in Capitol Hill, Washington, DC, from an energy industry lobbyist for $50 per night, a rate that is well below market value; and
 (9)on May 15, 2018, the EPA OIG announced that it would look into the use of multiple email addresses by Mr. Pruitt as potential violations of chapter 31 of title 44, United States Code, relating to records management by Federal agencies, and of the records management policy of the Agency.
			3.Suspension of proposed rulemaking by Pruitt
 (a)In generalThe Administrator of the Agency shall not finalize or engage in any rulemaking with respect to a rule for which the advance notice of proposed rulemaking or the notice of proposed rulemaking was signed by Scott Pruitt until the date on which the report described in subsection (b) becomes publicly available.
 (b)ReportOn completion of the audits, reviews, investigations, and probe described in section 2, the Inspector General of the EPA OIG shall make publicly available a report that describes the findings and conclusions of each audit, review, investigation, and probe.
			